DETAILED ACTION
1.	 Claims 1 and 3-15 (now renumbered 1-14 for issue) are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims1, 6 and 11 as a whole, closest art of record failed to teach or suggest among other thing:

    PNG
    media_image1.png
    338
    641
    media_image1.png
    Greyscale

4.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

5.	Below   is references that teaches some limitations of the claims 1, 6 and 11 but are lacks the teaching of the limitations mentioned above: 
a.	“G-PCC codec description v2” published on January 2019 to Mammou et al., (hereafter Mammou), disclosed: 
A method of transmitting point cloud data(Abstract, Fig.1a, Mammou specifically teaches the point cloud data compression G-PCC (Geometry based Point Cloud Compression), the method comprises: 
encoding the point cloud data including geometry and attribute (Fig.1a illustrate   the Geometry based Point Cloud Compression(G-PCC) structure, wherein the structure generate geometric bitstream  and attribute bitstream by encoding (compressing)  the geometric of  the point cloud data and  the attribute of point cloud  data respectively), the geometry representing positions of points of the point cloud data (Fig.1a, section 3.1, the geometry of the point cloud comprises the point positions only), the attribute including at least one of colors and reflectance of the points (Fig.1a, section 3.1attributes supported are a colour triple and/or a reflectance), wherein the encoding the point cloud data includes: 
encoding the geometry (Fig.1a illustrates  the arithmetic  encoder to encode the geometric of the point cloud  data); and
encoding the attribute based on complete or partial octree of the encoded geometry (Fig.1a,  as discussed above G-PCC  structure generate  the geometric bitstream  and attribute bitstream by encoding (compressing)  the geometric of  the point cloud data and  the attribute of point cloud  data e using arithmetic encoders  as shown in Fig.1a ), wherein the attribute is encoded based on quantization weight of a point that is included an LOD (Level Of Detail) of one or more LODs ( section 3.6.6, attributes coding based on  LOD (Level of Detail) of each 3D points, and  the attributes values are  encoded by using prediction, a distance based weighted average value), wherein the quantization weight is derived based on a number of the points and a number of points that belong to a level that is (section 3.6.6, For example, when the attributes value of P2 is encoded by using prediction, a distance based weighted average value of P0, P5 and P4 is set to predictor index equal to 0. Then, the value of nearest neighbor point P4 is set to predictor index equal to 1); and
transmitting a bitstream including the encoded point cloud data (Fig.1a,  as discussed above the bitstream of the geometric of  the point cloud data and  the bitstream of  the attribute of point cloud data which are encoded  using arithmetic encoders  are transmitted to the decoder).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.














Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699